ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
This Court conditionally reinstated the respondent to the practice of law on August 28, 2002, provided that the respondent comply with certain terms and conditions of probation for a period of two (2) years. On December 1, 2005, respondent filed his Verified Motion for Release from Probationary Status. Respondent represents that he has successfully completed his term of probation. On January 23, 2006, the Indiana Supreme Court Disciplinary Commission notified the Court it had no objection to termination of respondent's probationary status.
And this Court, being duly advised, now finds that respondent's compliance with all terms of his disciplinary probation now permits his release from disciplinary probation and his full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Donald Mark Garringer, is released from the terms of his disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.